                   Case 3:21-cv-00093 Document 1 Filed 04/19/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

BEATRIZ ALVARADO,                                          §
    Plaintiff,                                             §
                                                           §        CIVIL CASE NO. 3:21-cv-00093
v.                                                         §         JURY TRIAL DEMANDED
                                                           §
LOWE’S HOME CENTERS, LLC,                                  §
    Defendant.                                             §


                         DEFENDANT LOWE’S HOME CENTERS, LLC’S
                                 NOTICE OF REMOVAL


             Pursuant to 28 U.S.C. § 1441, Defendant LOWE’S HOME CENTERS, LLC

     (hereinafter “LOWES”) removes to this Court, the state court action described in

     Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), LOWES sets forth the following

     "short and plain statement of the grounds for removal."

                                                 I.
                                          THE REMOVED CASE

             1.      The removed case is a civil action filed with the 448th Judicial District

     Court of El Paso County, Texas, on October 13, 2020, styled Beatriz Alvarado v.

     Lowe’s Home Centers, LLC, under Cause No. 2020DCV3306 (the “State Court

     Action”).

                                         II.
                            DOCUMENTS FROM REMOVED ACTION

             2.      Pursuant to FEDERAL RULE             OF   CIVIL PROCEDURE 81 and 28 U.S.C. §

     1446(a), Defendant attaches the following documents to this Notice of Removal:




     ALVARADO/ DEFENDANT LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL                  P ag e |1
     DOC# 7598049 / 10091.00166
               Case 3:21-cv-00093 Document 1 Filed 04/19/21 Page 2 of 6




             (a)      A list of all parties in the case, their party type and current status;

             (b)      a civil cover sheet and certified copy of the state court docket sheet;
                      a copy of all pleadings that assert causes of action (e.g., complaints,
                      amended complaints, supplemental complaints, petitions, counter-
                      claims, cross-actions, third party actions, interventions, etc.); all
                      answers to such pleadings and a copy of all process and orders served
                      upon the party removing the case to this court, as required by 28
                      U.S.C. § 1446(a);

             (c)      a complete list of attorneys involved in the action being removed,
                      including each attorney's bar number, address, telephone number
                      and party or parties represented by him/her;

             (d)      A record of which parties have requested trial by jury; and

             (e)      The name and address of the court from which the case is being
                      removed.

                                         III.
                                   REMOVAL PROCEDURE

        3.         Except as otherwise expressly provided by Act of Congress, any civil

action brought in a state court of which the district courts of the United States have

original jurisdiction may be removed to the United States District Courts for the

district and division embracing the place where the action is pending. 28 U.S.C. §

1441. The El Paso Division of the Western District Court of Texas is the United

States district and division embracing El Paso County, Texas, and the county in

which the State Court Action is pending.

        4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "B" and incorporated herein for all purposes.




ALVARADO/ DEFENDANT LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL                  P ag e |2
DOC# 7598049 / 10091.00166
              Case 3:21-cv-00093 Document 1 Filed 04/19/21 Page 3 of 6




        5.      Defendant will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with

the Clerk of the 448th Judicial District Court, of El Paso County, Texas, where the

State Court Action is currently pending.

                                           IV.
                                     REMOVAL IS TIMELY

        6.      According to the State Court Action file, Defendant LOWE’S HOME

CENTERS, LLC was served with a copy of Plaintiff's Original Petition ("Petition") on

March 22, 2021, via personal service.

        7.      Since the thirtieth day after service of the Petition on Defendant LOWE’S

HOME CENTERS, LLC falls on April 21, 2021, this Notice of Removal is being timely

filed within the time limits specified in 28 U.S.C. § 1446(b).

                                               V.
                                       VENUE IS PROPER

        8.      The United States District Court for the Western District of Texas – El

Paso Division, is the proper venue for removal of the State Court Action pursuant to

28 U.S.C. § 1441(a) because the 448th Judicial District Court of El Paso County,

Texas, is located within the jurisdiction of the United States District Court for the

Western District of Texas – El Paso Division.

                                        VI.
                          DIVERSITY OF CITIZENSHIP EXISTS

        9.      This is a civil action relating to a negligence claim that falls under the

Court's original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be

removed to this Court based on diversity of citizenship in accordance with 28 U.S.C.


ALVARADO/ DEFENDANT LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL              P ag e |3
DOC# 7598049 / 10091.00166
                 Case 3:21-cv-00093 Document 1 Filed 04/19/21 Page 4 of 6




§§ 1441 and 1446.

           10.     As admitted in the Petition, Plaintiff is a resident of El Paso County,

Texas and is domiciled there. 1

           11.     Defendant LOWE’S HOME CENTERS, LLC, is a foreign Limited Liability

Company organized and existing under the laws of the State of North Carolina. The

Limited Liability Company is comprised of six managing members, Akinjide Falaki

who is domiciled in and a resident of the State of North Carolina; David R. Green,

who is domiciled in and a resident of the State of North Carolina; Beth R. MacDonald

who is domiciled in and a resident of the State of North Carolina, Tiffany L. Mason,

who is domiciled in and is a resident of the State of North Carolina; Brandon J. Sink,

who is domiciled in and a resident of the State of North Carolina, and Gary White,

who is domiciled in and a resident of the State of North Carolina. Additionally, LOWES

principal office is located at 1605 Curtis Bridge Road in Wilkesboro, North Carolina

28687. Pursuant to 28 U.S.C. § 1332(c)(1), LOWES is not a citizen of the State of Texas.

           12.     Because the Plaintiff is a resident of the State of Texas and Defendant

LOWES and all of its members are residents of the State of North Carolina, complete

diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

                               VII.
        THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           13.     Plaintiff alleges in her Petition that she seeks "monetary relief over

$1,000,000.00." 2



1
    Id. Plaintiff's Original Petition at p. 1, ¶ I.
2   See, "Plaintiff's Original Petition" at p. 4, ¶ IX.

ALVARADO/ DEFENDANT LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL              P ag e |4
DOC# 7598049 / 10091.00166
              Case 3:21-cv-00093 Document 1 Filed 04/19/21 Page 5 of 6




        14.     Based on the aforementioned facts, the State Court Action may be

removed to this Court by LOWES in accordance with the provisions of 28 U.S.C. §

1441(a) because: (i) this is a civil action pending within the jurisdiction of the United

States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy as specifically pled by

the Plaintiff, exceeds $75,000, exclusive of interest and costs.

                                         VIII.
                              FILING OF REMOVAL PAPERS

        15.     Pursuant to 28 U.S.C. § 1446(d), Lowes is providing written notice of the

filing of this Notice of Removal to all counsel of record and is filing a copy of this

Notice with the Clerk of the 448th Judicial District Court of El Paso County, Texas,

in which this action was originally commenced.

                                               IX.
                                           CONCLUSION

        16.     Defendant LOWE’S HOME CENTERS, LLC hereby removes the above-

captioned action from the 448th Judicial District Court of El Paso County, Texas, and

requests that further proceedings be conducted in the United States District Court

for the Western District of Texas – El Paso Division, as provided by law.




ALVARADO/ DEFENDANT LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL             P ag e |5
DOC# 7598049 / 10091.00166
              Case 3:21-cv-00093 Document 1 Filed 04/19/21 Page 6 of 6




                                                 Respectfully submitted,

                                                 MAYER LLP
                                                 750 North Saint Paul Street, Suite 700
                                                 Dallas, Texas 75201
                                                 214.379.6900 / 214.379.6939

                                                 By: /s/ Zach T. Mayer
                                                      Zach T. Mayer
                                                      State Bar No. 24013118
                                                      E-Mail: zmayer@mayerllp.com
                                                      Robin R. Gant
                                                      State Bar No. 24069754
                                                      E-Mail: rgant@mayerllp.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 LOWE’S HOME CENTERS, LLC


                                 CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on April 19, 2021, the foregoing
Notice of Removal was electronically filed, as required by the United States District
Court for the Western District of Texas, using the Court’s CM/ECF filing system,
which will provide notice and a copy of this document, with attachments, to the
following, who are indicated to be registered ECF filers in the United States District
Court for the Western District of Texas:


                                                        ☒E-MAIL (rogelio@381help.com
                 Rogelio Solis                          cecilia@garzamartinezlaw.com;
       LAW OFFICE OF ROGELIO SOLIS, PLLC                veronica@garzamartinezlaw.com)
                P. O. Box 2307                          ☐HAND DELIVERY
            Edinburg, Texas 78540                       ☐FACSIMILE
                                                        ☐OVERNIGHT MAIL
                         and
                                                        ☐REGULAR, FIRST CLASS MAIL
                                                        ☒CM/ECF
                 I. Cecilia Garza
           Veronica Sepulveda Martinez                  ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
             GARZA MARTINEZ, L.L.P.
                  P. O. Box 4134
              Edinburg, Texas 78540

               Attorneys for Plaintiff


                                                         /s/ Zach T. Mayer
                                                            Zach T. Mayer

ALVARADO/ DEFENDANT LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL                         P ag e |6
DOC# 7598049 / 10091.00166
